Exhibit 10.04

September 4, 2009

René Bonvanie

 

 

 

Dear René:

This letter (“Agreement and Release”), upon your signature, confirms the entire
agreement between Serena Software, Inc. (“Serena”) and you regarding the terms
of your separation from employment with Serena.

1) You acknowledge and agree that you have voluntarily resigned from your
employment with Serena, and have tendered your resignation as an officer and
employee of Serena, effective as of August 31, 2009 (“Separation Date”). A copy
of your resignation letter is attached to this Agreement and Release as Exhibit
A. You and Serena agree that you will cease to be an officer and employee of
Serena as of the Separation Date. Regardless of whether you sign this Agreement
and Release, Serena will do the following:

a. Pay you all earned salary and accrued vacation through the Separation Date on
or before the Separation Date.

b. Continue your medical, dental, vision and employee assistance program (EAP)
benefits through August 31, 2009. You will have the option to continue your
medical, dental, vision and/or EAP benefits under COBRA. COBRA continuation
forms will be sent to you shortly by our third-party administrator.

c. Discontinue your insurance coverage for life, accidental death &
dismemberment, and disability coverage and your participation in all of Serena’s
other benefit plans and programs effective upon the Separation Date. However,
you will have the option of converting your life insurance to a private plan.
Serena’s Human Resources Department will provide life insurance conversion forms
and instructions to you.

d. All stock options granted to you under the Serena 2006 Stock Incentive Plan
will cease to vest as of the Separation Date. The portion of your stock options
that have not vested as of the Separation Date will automatically terminate and
cease to be exercisable as of the Separation Date in accordance with the terms
of the Serena 2006 Stock Incentive Plan and applicable stock option agreements.



--------------------------------------------------------------------------------

René Bonvanie

September 4, 2009

 

2) In consideration for your release of claims and other obligations and
agreements set forth in this Agreement and Release, and subject to your
continued observation and performance of your on-going obligations to Serena and
its affiliates under the terms of this Agreement and Release (including, without
limitation, those obligations set forth in Sections 8 through 11 below), Serena
agrees to provide you with the following:

a. Serena will continue to pay you your base salary over a period of six
(6) months following the “Effective Date,” as defined in Section 19, payable on
a semi-monthly basis in accordance with Serena’s usual and customary payroll
practices, commencing on the first most practicable regularly scheduled payroll
date following the Effective Date of this Agreement and Release. The
semi-monthly payments will be in the amount of $12,500.00, less any applicable
payroll taxes, deductions and tax withholdings.

b. If you currently participate in Serena’s group medical, dental and/or vision
benefit plans, COBRA continuation of your existing coverage (for you and your
covered dependents) for six (6) full calendar months following the month in
which the Separation Date occurs, at no charge to you, provided and to the
extent that you timely and properly elect COBRA continuation coverage and do not
have any other medical, dental and/or vision benefit coverage from another
employer or through your spouse or domestic/civil union partner.

c. Serena will pay you an amount equal to your semi-annual bonus payment for the
first half of fiscal year 2010 in the amount of $52,500. You agree that (i) the
foregoing amount has been calculated in accordance with the terms of the FY 2010
Executive Annual Incentive Plan (“Plan”); and (ii) you would not otherwise be
eligible to receive your semi-annual bonus under the Plan because the Separation
Date occurs prior to the payout of semi-annual bonuses under the Plan. The
forgoing amount will be made as part of Serena’s usual and customary payroll
practices on the first most practicable regularly scheduled payroll date
following the Effective Date of this Agreement and Release.

3) On behalf of yourself, your agents and assigns, in consideration for Serena’s
obligations under this Agreement and Release, you hereby waive and release any
and all claims, whether known or unknown, that you have against Serena and its
predecessors, subsidiaries, affiliates and related entities and their respective
officers, directors, shareholders, agents, attorneys, employees, successors, or
assigns, arising from or out of your employment with and/or the termination of
your employment with Serena. These claims include, but are not limited to,
claims arising under: Title VII of the Civil Rights Act of 1964, as amended; The
Employee Retirement Income Security Act of 1974, as amended; The Americans with
Disabilities Act of 1990, as amended; The Age Discrimination in Employment Act
of 1967, as amended (“ADEA”); The Workers Adjustment and Retraining Notification
Act, as amended; The California Fair Employment and Housing Act, as amended; The
California Family Rights Act, as amended; any other federal, state or local
discrimination, harassment, civil or human rights law or any other local, state
or federal law, regulation or ordinance; any public policy, contract, tort, or
common law; any Serena compensation or benefit plan under which you were
eligible, except as expressly provided herein; any stock options granted to you
during your employment with Serena; and any claim for costs, fees, or other
expenses including attorneys’ fees incurred by you in connection with such
matters. Nothing herein is intended to release any claim that is unwaivable by
law or governmental regulation or obligation of Serena under this Agreement and
Release.

 

Page 2 of 7



--------------------------------------------------------------------------------

René Bonvanie

September 4, 2009

 

4) You also acknowledge that there may exist claims or facts in addition to or
different from those which are now known or believed by you to exist and agree
that it is your intention to fully settle and release such claims, whether known
or unknown, that may exist as of the time you sign this Agreement and Release.
You therefore waive your rights under Section 1542 of the Civil Code of
California, which states:

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known to him or her must have materially affected his or her settlement with
the debtor.

You acknowledge that you have read this Agreement and Release, including the
waiver of California Civil Code Section 1542, and understand you may later
discover facts different from or in addition to those known or now believed to
be true with respect to the matters released or described in this Agreement and
Release. You agree that the release and agreements contained in this Agreement
and Release shall be and will remain effective in all respects notwithstanding
any later discovery of any such different or additional facts.

5) You affirm that you have been paid and have received all leave (paid and
unpaid), compensation, salary, wages, bonuses, commissions and/or benefits to
which you may be entitled and that no other leave (paid or unpaid),
compensation, salary, wages, bonuses, commissions and any benefits are due to
you, except as provided in this Agreement and Release. Serena will reimburse you
for reasonable and customary business expenses incurred prior to the Separation
Date pursuant to the terms of Serena’s Business Expense Policy, provided that
you submit a completed expense reimbursement form and supporting documentation
no later than thirty (30) days following the Separation Date. You further affirm
that you have no known workplace injuries or occupational diseases, other than
any injuries or diseases that have been previously reported.

6) You agree that all of your time and/or performance options under the Serena
2006 Stock Incentive Plan will expire on the Separation Date, and your stock
option agreements are hereby amended such that any vested portion of the stock
options shall not be exercisable as of the Separation Date.

7) You agree that you will return to Serena on or before the Separation Date all
Serena property within your possession, custody or control, including any
equipment (including, without limitation, your laptop computer, PDA, cell phone
and other equipment) and any confidential and proprietary information
(including, without limitation, customer lists, customer licensing and support
information, sales and forecast information, operating plan and budget
information, employee lists and organizational charts, board presentations,
etc.), whether in hardcopy or electronic form; and keys and access badges.
Notwithstanding the preceding to the contrary, you may retain your company
laptop (Lenovo X300 Asset No. 002680) after Serena IT confirms that all Serena
confidential and proprietary information has been deleted from the laptop.

 

Page 3 of 7



--------------------------------------------------------------------------------

René Bonvanie

September 4, 2009

 

8) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement and Release will you pursue, or cause or knowingly
permit the prosecution, in any state, federal or foreign court, or before any
local, state, federal or foreign administrative agency, or any other tribunal,
any charge, claim or action of any kind, nature and character whatsoever, known
or unknown, which you may now have, have ever had, or may in the future have
against Serena and/or any officer, director, employee, agent or shareholder of
Serena, which is based in whole or in part on any claim covered under Section 3
of this Agreement and Release. Nothing in this Section 8 shall preclude you from
(i) enforcing this Agreement and Release or exercising any rights that you may
have that have not been waived under the terms of this Agreement;
(ii) initiating or causing to be initiated on your behalf any complaint, charge,
claim or proceeding against Serena before any local, state or federal agency,
court or other body challenging the validity of the waiver of your claims under
ADEA contained in this Section 8 (but no other portion of such waiver); or
(iii) initiating or participating in (but not benefiting from) an investigation
or proceeding conducted by the Equal Employment Opportunity Commission with
respect to ADEA.

9) You agree to continue to abide by the terms of the Agreement Regarding
Confidential Information and Assignment of Inventions between you and Serena
(“Confidentiality Agreement”), including, without limitation, your obligations
regarding Confidential Information under Article I, your obligations regarding
Inventions under Article II, and your non-solicitation obligations under Article
III. The foregoing provisions are incorporated herein, and all defined terms
used in this Section 9 shall have the same meanings as set forth in the
Confidentiality Agreement.

10) You agree to refrain from making any adverse, derogatory or disparaging
statements or comments, either as fact or opinion, about Serena and its
subsidiaries, affiliates and related entities; management; practices;
operations; performance; products; past or present directors, officers,
employees or shareholders; and any similar information concerning Serena. In
addition, you agree to refrain from any tortious interference with contracts,
relationships and prospective economic advantage of Serena. You agree that any
breach of this covenant would irreparably injure Serena, and Serena shall have
the right to obtain an injunction against you from a court of competent
jurisdiction restraining you from any further breach of this covenant. Nothing
in this Section 10 shall prohibit you from providing truthful information in
response to a subpoena or other legal process, provided that you provide Serena
with prompt prior written notice of the required disclosure and an opportunity
to seek a protective order or other appropriate remedy. Serena agrees to refrain
from making any defamatory, libelous or slanderous statements about you or your
employment with Serena, that any breach of the foregoing would irreparably
injure you and you will have the right to obtain an injunction against Serena
from a court of competent jurisdiction restraining Serena from any further
breach of its obligations under this Section 10.

 

Page 4 of 7



--------------------------------------------------------------------------------

René Bonvanie

September 4, 2009

 

11) You agree that your right to receive the payments and benefits provided for
in Section 2 of this Agreement and Release is conditioned upon you not
performing any function or service, whether as a director, officer, employee,
consultant, agent, advisor or otherwise, for any entity that is a Competing
Business. In the event that you perform any function or service for a Competing
business at any time during the six (6) month period commencing on the
Separation Date, you agree that Serena shall have the right to immediately cease
and permanently discontinue any further payments and/or provision of benefits to
you under this Agreement and Release. As used herein, a “Competing Business” is
any entity that is in the business of developing, marketing, selling or
providing services for application lifecycle management, project and/or
portfolio management, software change management, requirements management and
business process management, including, without limitation, Compuware, Borland,
MKS, Computer Associates, IBM Rational Software, Perforce Software, Quest
Software, CollabNet, Planview, MicroFocus and Rally Software. You expressly
acknowledge and agree that the terms of the foregoing restrictive covenant,
including the period of time and the unlimited geographic area, are reasonable
in view of (i) your receipt of significant cash payments under this Agreement
and Release, (ii) the geographic scope and nature of the business in which
Serena and its affiliates are engaged, (iii) your knowledge of the business
Serena and its affiliates, and (iv) your relationships with the clients of
Serena and its affiliates and your role in establishing the goodwill inherent in
Serena’s relationships with such clients. The foregoing is not intended to
relieve you of any non-competition or similar obligation that you may have under
your Confidentiality Agreement.

12) You acknowledge that your continuing obligations to Serena and its
affiliates under this Agreement and Release are a material part of this
Agreement and Release. In the event that you breach any covenant contained in
this Agreement and Release (including, without limitation, Sections 7 through
11), Serena and its affiliates may immediately cease any further payments and/or
provision of benefits to you under this Agreement and Release. You understand
and agree that even though such payments and benefits will not continue, your
obligations under Sections 7 through 11 shall continue and be ongoing.

13) Except with regard to Sections 9 through 11 above, you agree that any
dispute applicable to this Agreement and Release shall be submitted to and
resolved through binding arbitration pursuant to the terms of the Binding
Arbitration Agreement between you and Serena.

14) This Agreement and Release sets forth the entire agreement between the
parties hereto, and fully supercedes any prior agreements or understandings
between the parties, except the Confidentiality Agreement, the Binding
Arbitration Agreement and any benefit plans applicable to COBRA continuation.
You acknowledge that you have not relied on any representations, promises, or
agreements of any kind made to you in connection with your decision to accept
this Agreement and Release, except for those set forth in this Agreement and
Release.

 

Page 5 of 7



--------------------------------------------------------------------------------

René Bonvanie

September 4, 2009

 

15) This Agreement and Release shall be governed and conformed in accordance
with the laws of the state in which you were employed at the time of your last
day of employment without regard to its conflict of laws provision.

16) This Agreement and Release may not be modified, altered or changed except
upon express written consent of both Serena and you wherein specific reference
is made to this Agreement and Release.

17) Should any of the provisions of this Agreement be determined to be invalid
by a court, arbitrator, or government agency of competent jurisdiction, it is
agreed that such determination shall not affect the enforceability of the other
provisions herein. Specifically, should a court, arbitrator, or agency conclude
that a particular claim may not be released or a restrictive covenant may not be
enforced as a matter of law, it is the intention of the parties that the general
release, the waiver of unknown claims, and the covenant not to sue above shall
otherwise remain effective to release any and all other claims covered thereby.

18) You have up to 21 days from the date of your receipt of this letter, or
September 21, 2009, to accept the terms of this Agreement and Release, although
you may accept it at any time within those 21 days. You are advised to consult
an attorney about whether or not to sign this Agreement and Release.

19) To accept this Agreement and Release, please date and sign this letter and
return it to me no later than September 21, 2009. Once you do so, you will have
an additional seven (7) days in which to revoke your acceptance. To revoke, you
must deliver to me a written statement of revocation no later than seven
(7) days after you execute this Agreement and Release. If you do not submit your
revocation to me, then the eighth (8th) day after your execution of this
Agreement and Release will be the “Effective Date” of this Agreement and
Release. If the last day of the revocation period is a Saturday, Sunday, or
legal holiday in the state in which you were employed at the time of your last
day of employment, then the revocation period shall not expire until the next
following day which is not a Saturday, Sunday, or legal holiday. If you revoke
this Agreement and Release, you will have no right or entitlement to any of the
payments or benefits described in Section 2 of this Agreement and Release. You
will not be entitled to receive any of the payments or benefits provided for in
Section 2 of this Agreement and Release until the occurrence of the Effective
Date.

I wish you success in your future and professional efforts.

Sincerely,

 

/s/ Edward Malysz

Edward Malysz Senior Vice President, General Counsel

 

Page 6 of 7



--------------------------------------------------------------------------------

René Bonvanie

September 4, 2009

 

Acknowledgement and Acceptance:

By signing this Agreement and Release, I acknowledge that I have been advised to
review this Agreement and Release with an attorney before signing it, and have
had the opportunity to review this Agreement and Release with an attorney of my
choice, or have done or voluntarily chosen not to do so; that I have read the
and fully understand the terms of the Agreement and Release; and that I hereby
voluntarily agree to them.

 

Dated: 9/4/09     Signed:  

/s/ René Bonvanie

      René Bonvanie

 

Page 7 of 7



--------------------------------------------------------------------------------

Exhibit A

 

Date:    August 31, 2009 To:    Jeremy Burton, President and Chief Executive
Officer

I hereby voluntarily resign from my employment with Serena Software, Inc. and my
position as an officer of the company, effective as of the date set forth above.

 

Very truly yours,

/s/ René Bonvanie

René Bonvanie